PER CURIAM.
The defendant is a citizen of New York. Plaintiff contends that he was a citizen of Connecticut when the action was begun, August 2, 1899. The point most relied on here is that upon the proof the court should have held that he was at that date a citizen of New York, and that therefore the complaint should have been dismissed for lack of jurisdiction. The narrative given by the plaintiff as to his various changes of residence was somewhat confused, and perhaps not altogether consistent. Nevertheless, there was in it sufficient to warrant a finding that he was a citizen of Connecticut, if the jury credited his statements as to his intent. That question was sent to them under a charge which in those particulars was not objected to, and which was very clear and full. The finding of the jury in plaintiff’s favor should not now be set aside.
We do not find any harmful error in the court’s striking out an answer of the witness Dr. Huntington as not responsive. Manifestly, it was not responsive. If defendant wished to retain the doctor's statement in the record, he could have done so by himself putting a question to which such statement would have been responsive.
The question whether the amount of damages was excessive, i<= not one for the consideration of this court.